29 So.3d 1207 (2010)
James R. CASTLEBERRY, former husband, Appellant,
v.
Rebecca V. CASTLEBERRY, former wife, Appellee.
No. 1D09-3650.
District Court of Appeal of Florida, First District.
March 17, 2010.
Rhonda S. Clyatt, Panama City, for Appellant.
Michael L. Guttmann, Pensacola, for Appellee.
PER CURIAM.
James Castleberry, the former husband, appeals an order that reduced but did not terminate his alimony obligation. Because the undisputed evidence in the record is that Rebecca Castleberry, the former wife, now earns more income than the former husband and there is no justification in the record for a continued alimony award under these circumstances, we agree with the former husband that the trial court abused its discretion in awarding more than a nominal amount of alimony. Accordingly, we reverse and remand for vacation of the order appealed from and entry of an order consistent with this opinion.
LEWIS, THOMAS, and WETHERELL, JJ., concur.